Title: To John Adams from James McHenry, 8 August 1797
From: McHenry, James
To: Adams, John



Sir.
War Office 8 Augt. 1797.

I have the pleasure to inform you that the Indians on the North Western frontier give indications of their desire to remain at peace and under the protection of the U. States, notwithstanding the various efforts that have been made to debauch them. They have consented that the line of limits should be run, (with an exception by Little Turtle) agreeably to the Treaty of Greenville and the surveyers have accordingly commenced the work under the countenance of a small military guard.
The Creeks appear also to be well disposed, and affairs in Tenesee to wear a favourable aspect.
The Commissioners who are engaged in establishing the boundary line between the Cherokees and the U. States, have proceeded to run the course 40 miles above Nashville where they have stopped, till they can make some experiments necessary to ascertain whether if continued, it would touch the river called for in the treaty of Holston. By their last letters of the 5th & 12th of July they were on their way to the Kentucky trace in Cumberland, to run the line from thence to Clinch and thence across the Holston to the S. Carolina Indian boundary on the North Carolina line. Here they proposed to halt till they had ascertained and marked every part of the line where intrusions might be apprehended within the present year.
Lt. Col. Butler arrived with his command at Nashville on the 22 June, and on the 27th had advanced 32 miles in approaching Knoxville. This movement has been conducted satisfactorily and without accident. Cap. Ransalairs company of Dragoons reached Knoxville on the 5th July in good order, having performed a march from Fort Washington to that place in one month without the loss of either man or horse.
This detachment, I expect, will fully answer the several important objects for which it was intended. Mr. Hawkins writes that “the arrival of these troops have a happy effect in disposing the minds of the people to submit to the laws.
No information has been received from the East bank of the Mississippi since your leaving this City.
I flatter myself that Mrs. Adams and you have arrived safe at Braintree, and that these accounts will not lessen your pleasure.
With the most sincere respect I have the honour to be / Sir your most obt

James McHenry